DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 8 of U.S. Patent No. 10589867. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 11, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gress (US Patent #6719244).
For Claim 1, figures 1-2 of Gress ‘244 disclose an aircraft thrust system configured to be attached to an aircraft, comprising: a servo system  that includes a tilt motor (11) and an output shaft (15), wherein the output shaft of the servo system is coupled to the aircraft structure at a connection point such that the servo system is supported by the output shaft and the servo system rotates with respect to the aircraft structure; a bladed component (1) configured to rotate and provide thrust; and a thrust motor assembly that includes a thrust motor (3) configured to rotate the bladed component to provide the thrust, wherein the thrust motor assembly is connected to and fully supported by the servo system; and wherein the thrust motor assembly and the servo system are configured to be rigidly connected together and are further configured to rotate together with respect to the aircraft structure.
For Claim 2, figures 1-2 of Gress ‘244 disclose an arm structure having a first end and a second end, wherein the first end of the arm structure is configured to be attached to the servo system; and wherein the second end of the arm structure is configured to be attached to the aircraft.
For Claim 5, figures 1-2 of Gress ‘244 disclose a shroud in the form of a housing, attached to the servo system and the shroud structure configured to at least partially surround the servo system and the shroud structure configured to reduce aerodynamic drag.
For Claim 11, figures 1-2 of Gress ‘244 disclose an aircraft thrust system configured to be attached to an aircraft comprising: a servo system  that includes a tilt motor (11) and an output shaft (15), wherein the output shaft of the servo system is coupled to the aircraft structure at a connection point such that the servo system is supported by the output shaft and the servo system rotates with respect to the aircraft structure; a bladed component (1) configured to rotate and provide thrust a thrust motor assembly that includes a thrust motor (3) configured to rotate the bladed component to provide the thrust; an arm structure having a first end and a second end, wherein the first end of the arm structure is configured to be attached to the servo system; wherein the thrust motor assembly is connected to and fully supported by the servo system; and wherein the thrust motor assembly and the servo system are configured to be rigidly connected together and are further configured to rotate together with respect to the aircraft structure.
For Claim 14, figures 1-2 of Gress ‘244 disclose a shroud in the form of a housing, attached to the servo system and the shroud structure configured to at least partially surround the servo system and the shroud structure configured to reduce aerodynamic drag.
For Claim 20, figures 1-2 of Gress ‘244 disclose an aircraft thrust system configured to be attached to an aircraft comprising: a bladed component (1) configured to rotate and provide thrust; and a thrust motor assembly that includes a thrust motor (3) configured to rotate the bladed component to provide the thrust; at least one support arm configured to allow the thrust motor assembly to rotate with respect to an aircraft structure; and a servo system  that includes a tilt motor (11) and an output shaft (15); wherein the servo system rotates the thrust motor assembly with respect to the aircraft structure.

Claim(s) 1, 2, 5, 7, 8, 11, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capper (US Patent #8544788).
For Claim 1, figures 2-3 of Capper ‘788 disclose an aircraft thrust system configured to be attached to an aircraft, comprising: a servo system (90) that includes a tilt motor (94) and an output shaft (88), wherein the output shaft of the servo system is coupled to the aircraft structure at a connection point such that the servo system is supported by the output shaft and the servo system rotates with respect to the aircraft structure; a bladed component (92) configured to rotate and provide thrust; and a thrust motor assembly (86) that includes a thrust motor configured to rotate the bladed component to provide the thrust, wherein the thrust motor assembly is connected to and fully supported by the servo system; and wherein the thrust motor assembly and the servo system are configured to be rigidly connected together and are further configured to rotate together with respect to the aircraft structure (84). 
For Claim 2, figures 2-3 of Capper ‘788 disclose an arm structure having a first end and a second end, wherein the first end of the arm structure is configured to be attached to the servo system; and wherein the second end of the arm structure is configured to be attached to the aircraft.
For Claim 5, figures 2-3 of Capper ‘788 disclose a shroud in the form of a housing, attached to the servo system and the shroud structure configured to at least partially surround the servo system and the shroud structure configured to reduce aerodynamic drag.
For Claim 7, figures 2-3 of Capper ‘788 disclose an adapter plate in the form of the housing of the servo system (90) is directly coupled with the thrust motor assembly (86) and the servo system is configured to be directly coupled to the adapter plate, wherein the adapter plate, the thrust motor assembly, and the servo system rotate together with respect to the aircraft structure.
For Claim 8, figures 2-3 of Capper ‘788 disclose that the thrust motor assembly is configured to rotate with respect to the aircraft structure about a rotational axis of the output shaft of the servo system.
For Claim 11, figures 2-3 of Capper ‘788 disclose an aircraft thrust system configured to be attached to an aircraft, comprising: a servo system (90) that includes a tilt motor (94) and an output shaft (88), wherein the output shaft of the servo system is coupled to the aircraft structure at a connection point such that the servo system is supported by the output shaft and the servo system rotates with respect to the aircraft structure; a bladed component (92) configured to rotate and provide thrust; and a thrust motor assembly (86) that includes a thrust motor configured to rotate the bladed component to provide the thrust, arm structure having a first end and a second end, wherein the first end of the arm structure is configured to be attached to the servo system; and wherein the second end of the arm structure is configured to be attached to the aircraft; wherein the thrust motor assembly is connected to and fully supported by the servo system; and wherein the thrust motor assembly and the servo system are configured to be rigidly connected together and are further configured to rotate together with respect to the aircraft structure (84). 
For Claim 14, figures 2-3 of Capper ‘788 disclose a shroud in the form of a housing, attached to the servo system and the shroud structure configured to at least partially surround the servo system and the shroud structure configured to reduce aerodynamic drag.
For Claim 16, figures 2-3 of Capper ‘788 disclose an adapter plate in the form of the housing of the servo system (90) is directly coupled with the thrust motor assembly (86) and the servo system is configured to be directly coupled to the adapter plate, wherein the adapter plate, the thrust motor assembly, and the servo system rotate together with respect to the aircraft structure.
For Claim 17, figures 2-3 of Capper ‘788 disclose that the thrust motor assembly is configured to rotate with respect to the aircraft structure about a rotational axis of the output shaft of the servo system.
For Claim 18, figures 2-3 of Capper ‘788 disclose that the servo system is configured to rotate with respect to the aircraft structure about a rotational axis of the output shaft of the servo system.
For Claim 19, figures 2-3 of Capper ‘788 disclose an aircraft comprising a plurality of aircraft thrust systems and each comprising a thrust motor and a bladed component; and each aircraft thrust system is configured to rotate about the output shaft of the servo system with respect to the aircraft structure.
For Claim 20, figures 2-3 of Capper ‘788 disclose an aircraft thrust system configured to be attached to an aircraft comprising: a bladed component (92) configured to rotate and provide thrust; a thrust motor assembly (86) that includes a thrust motor configured to rotate the bladed component to provide the thrust; at least one support arm (80) configured to allow the thrust motor assembly to rotate with respect to an aircraft structure; and a servo system (90) that includes a tilt motor (94) and an output shaft (88), wherein the servo system rotates the thrust motor assembly with respect to the aircraft structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 6, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capper (US Patent #8544788).
For Claims 3-4 and 12-13, while Capper ‘788 is silent about that arm having a connector and latch mechanism so that the arm can be a replaceable arm module.  The Examiner takes Official Notice that it is well known in the art to have replaceable arms in order to replace damaged parts and so as to remove the arm so as to store the aircraft more easily in a smaller area.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Capper ‘788 with a connector and latch mechanism in order to easily replace damaged parts and to create a smaller system for storage.
For Claims 6 and 15, while Capper ‘788 is silent about an electronic speed control unit and a voltage regulator so as to control the speed of the rotor, the Examiner takes Official Notice that it is well known in the art to use electronic speed control units and voltage regulators to control the speed of an electronic motor in an UAV.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Capper ‘788 with an electronic speed control unit and a voltage regulator in order to control the power that goes to the electric motor to control the speed of the rotor.

Allowable Subject Matter
Claims 9 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/19/2022